Citation Nr: 0702060	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-23 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1951 to August 1955.  He was awarded the Korean 
Service Medal.


Procedural history

This appeal arose from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO) which denied the veteran's claim of 
entitlement to service connection for tinnitus.

In September 2006, the veteran testified at a personal 
hearing at the RO which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
prepared and is associated with the veteran's VA claims 
folder.

Issues not on appeal

In the September 2004 rating decision which forms the basis 
for this appeal, service connection was also denied for 
hearing loss.  However, in a February 2005 rating decision 
the RO granted service connection for bilateral hearing loss.  
The veteran has not expressed disagreement with the assigned 
disability rating or the effective date of service 
connection.   


FINDINGS OF FACT

1.  The veteran is currently diagnosed as having tinnitus. 

2.  The veteran was exposed to noise during his Korean War 
era naval service.

3.  The competent medical evidence of record does not 
indicate that a nexus exists between the veteran's naval 
service and the currently diagnosed tinnitus.


CONCLUSION OF LAW

Tinnitus was no incurred in or aggravated by the veteran's 
naval service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for 
tinnitus.  In essence, he contends that his current tinnitus 
is the product of noise exposure during his Korean War era 
service.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in June 2004 and in March 2006 which were 
specifically intended to address the requirements of the 
VCAA.  The June 2004 VCAA letter specifically notified the 
veteran that to support a claim for service connection, the 
evidence must show "an injury in military service or a 
disease that began in or was made worse during military 
service or an event in service causing injury or disease;" 
a "current physical or mental disability;" and a 
"relationship between your disability and an injury, 
disease, or event in military service."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the June 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant federal records held 
by any Federal agency" including service medical records, VA 
medical records and records from the Social Security 
Administration.  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal Agency", including records from state or 
local governments, private medical care providers or current 
or former employers.  This letter also notified the veteran 
that VA was making arrangements for a VA examination.  [The 
examination was in fact completed in July 2004.]

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2004 VCAA letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  See the June 
19, 2004 VCAA letter, page 4.

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The March 2006 VCAA letter included notice that "[i]f you 
have any information or evidence you have not previously told 
us about or given to us . . . please tell us or give us that 
evidence now."  Although geared to the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), discussed in 
greater detail immediately below, this request also complies 
with the requirements of 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence pertinent to his claim other than what was 
specifically requested by the RO.



In Dingess, the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and evidence presented with the 
claim and provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Neither is element (2), the existence of the claimed 
disability.  Moreover, elements (4) and (5), degree of 
disability and effective date, are rendered moot via the 
denial of service connection herein.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date are not, and 
cannot be, assigned in the absence of service connection.  In 
any event, as alluded to above the veteran received a notice 
letter dated March 20, 2006 that satisfied the requirements 
of Dingess, which had been decided on  March 3, 2006.
  
With respect to element (3), a connection between the 
veteran's service and the claimed disability, as discussed 
above the veteran received specific notice in the June 2004 
VCAA letter.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.
  
Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records as well 
as VA and private medical records and a July 2004 VA 
examination report.  The veteran and his representative have 
not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2006).

Analysis

As discussed above, in order for service connection to be 
granted, three elements must be satisfied: (1) a current 
disability; (2) in-service disease of injury; and 
(3)  medical nexus between the two.

With respect to the first element, current diagnosis, there 
are of record several recent diagnoses of tinnitus.  

Concerning the second element, in-service disease or injury, 
although there is no evidence of tinnitus in the veteran's 
service medical records, the veteran has testified as to 
noise exposure while service aboard naval vessels in the 
early 1950s.  The Board has no reason to doubt the veteran's 
testimony.  In addition, the RO acknowledged in-service noise 
exposure in the February 2005 rating decision which granted 
service connection for bilateral hearing loss.  Element (2) 
is also met to that extent.

Turning to critical element (3), medical nexus, there is of 
record only one competent medical opinion, that of the July 
2004 VA audiology examiner.  The VA examiner discounted a 
relationship between the veteran's naval service and his 
currently diagnosed tinnitus, noting that medical records for 
many decades after service were silent as to complaints of 
tinnitus, and that the veteran had a history of recent middle 
ear problems requiring surgery.

The Board observes that the VA examiner's recitation of the 
veteran's medical history appears to be congruent with the 
objective record.  There is no mention of tinnitus until 
approximately a half century after the veteran left naval 
service.  
The veteran filed a claim of entitlement to service 
connection for another disability in May 1977; tinnitus was 
not mentioned.  See Shaw v. Principi, 3 Vet. App. 365 (1992) 
[a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  

Moreover, although there are of record a number of ENT and 
audiological evaluations of the veteran starting in June 
1997, these concern other matters, in particular right ear 
otitis which necessitated surgery.  Significantly, in 
numerous (at least one dozen) audiological evaluation reports 
during this period, although the form contains a space for 
"tinnitus evaluation", this was not completed on any of the 
forms.  A reasonable conclusion, which was the conclusion in 
fact reached by the VA examiner, was that the veteran did not 
complain of tinnitus during any of these numerous 
examinations.  



There is no competent medical evidence to the contrary.  As 
has been described in the Board's VCAA discussion above, the 
veteran has been accorded ample opportunity to present 
medical evidence in support of his claim.  He has not done 
so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim for VA benefits]. 

For his part, the veteran contends that he has had tinnitus 
continually since service, but that it had not bothered him 
significantly until recently.  He ascribes the lack of 
reference to tinnitus in the audiological evaluations to the 
fact that he had more significant ear problems, chiefly the 
surgery for otitis media. 

To the extent that the veteran is proffering a self-diagnosis 
of tinnitus spanning many decades, as well as associating 
that diagnosis with his naval service, it is well established 
that lay persons without medical training, such as the 
veteran, are not competent to attribute symptoms to a 
particular cause or otherwise comment on medical matters.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements are entitled to no weight of probative value.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  However, as discussed above there is no 
objective medical evidence of tinnitus in service or for many 
decades thereafter. Supporting medical evidence is required.  
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case. Continuity of 
symptomatology after service is therefore not demonstrated.

In summary, for the reasons and bases expressed above, the 
Board concludes that element (3), medical nexus, has not been 
met.  A preponderance of the evidence is therefore against 
the veteran's claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


